                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

  UNITED STATES OF AMERICA

  v.                                                    Case No.: 3:20−cr−00021−TAV−DCP

  ANMING HU



                                                     ORDER



       The Court finds after review of the defendant's sworn Financial Affidavit that the above defendant does

  not have the funds to retain an attorney of the defendant's choice and that the defendant wants to be

  represented by counsel.

       Accordingly, I find that the defendant qualifies for appointment of counsel and it is ORDERED the

  following counsel will be appointed to represent the defendant:


  Benjamin Gerald Sharp
  Federal Defender Services of Eastern Tennessee, Inc. (Knox)
  800 South Gay Street
  Suite 2400
  Knoxville, TN 37929−9714

  865−637−7979



  ENTER.

                                                     s/Debra C Poplin
                                                     UNITED STATES MAGISTRATE JUDGE




Case 3:20-cr-00021-TAV-DCP Document 7 Filed 02/27/20 Page 1 of 1 PageID #: 40
